*175OPINION.
Marquette :
It is the contention of the petitioner that the respondent erred, (1) in arbitrarily adding to gross income the amount of $6,500 to represent bills paid by cash; (2) in failing to allow adequate depreciation on the buildings owned by the petitioner; (3) in not allowing a deduction for real estate taxes paid during the year *1761921, and (4) in taxing all the income from the meat market to the petitioner.
Upon consideration of the record herein we are of the opinion that the petitioner was a partner of Goldstein in the meat market and that only one-half of the income from the market should be taxed to the petitioner; that he is entitled to deduct in computing his net income for the year 1921 the amount of $646.12 on account of taxes paid on his real estate, and that he is entitled to a credit against his net income for two dependent children under the age of eighteen years.
In regard to the additions to the petitioner’s income and the depreciation on his buildings, the petitioner has failed to produce sufficient evidence to warrant us in disturbing the respondent’s determination as to those items.
Judgment will be entered on IB days' notice, under Rule SO.